Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 05/23/2019. 
Claims 1-7 and 15-27 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-7 and 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 15 and 27 recites the feature “. . . and the terminal device does not accomplish the activation or the deactivation of the secondary cell according to the first indication information at the second starting time; and after the second starting time, determining, by the terminal device, to activate or deactivate the secondary cell only according to the first indication information or the second indication information, according to a preset rule.)

Further, the “preset rule”, as recited in the independent claims, is unknown and is therefore indefinite. The “preset rule” may similarly be broadly interpreted to mean loading or offloading rule, e.g. at the times of receiving the first and second activation/deactivation indications, or preconfigured activation or deactivation timers rule associated with the first and second activation/deactivation indications, or type of indication as to whether its activation or deactivation, etc. MPEP 2173.02 provides "For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate." In the present claims, the above feature may be reasonably interpreted as explained above.
All the dependent claims are rejected for one or more of the reasons above based at least on their dependencies on one of the rejected base claims above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claim 1-5, 15-19, 22-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Alcatel-Lucent (“Consideration of New LI signaling for transition time reduction of SCell Activation for Small Cell ON/OFF”, R1-142042; 3GPP TSG RAN WG1 Meeting #77 Seoul, South Korea, 19th - 23rd May 2014), hereinafter (“R1-142042”).

R1-142042 discloses a method of activating and deactivating a secondary cell, comprising:
receiving, by a terminal device, first indication information sent by a network device at a first starting time, the first indication information being used for indicating the terminal device to activate or deactivate a secondary cell of the terminal device (pg.3, ln. 28-48, UE will receive DCI message to indicate the SCell Activation/Deactivation with confirmation from MAC control element); 
receiving, by the terminal device, second indication information sent by the network device at a second starting time, the second indication information being used for indicating the terminal device to activate or deactivate the secondary cell, wherein the second starting time is later than the first starting time, and the terminal device does not accomplish the activation or the deactivation of the secondary cell according to the first indication information at the second starting time (pg.3, ln. 28-48, Combination of MAC control element and DCI message - UE will receive DCI message to indicate the SCell Activation/Deactivation with confirmation from MAC control element, etc., if eNB receives Nack from the UE, eNB will resend the MAC control element. The combination of MAC control element and DCI message will reduce the transition time with additional reliability from Ack/Nack feedback of reception of MAC control elements, i.e. the UE does not complete the activation/deactivation and sends NACK and receives a second indication in a MAC element).
The feature “after the second starting time, determining, by the terminal device, to activate or deactivate the secondary cell only according to the first indication information That is, the first and second indications may both be “activating”, and the UE activates the SCell based on a condition that the indication must be activating in both indications, for example.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to include, or utilize already existing, processes for ACK/NACK in association with the activation/deactivation commands and processes, for example, so as to insure timely and accurate reception and execution of the activation/deactivation commands as suggested by , R1-142042 above.

Claim 2
R1-142042 further teaches [T]he method of claim 1, wherein the first indication information is a medium access control (MAC) control element (CE), and the second indication information is downlink control information (DCI); or the first indication information is the DCI, and the second indication information is the MAC CE. (pg.3, ln. 28-48, Combination of MAC control element and DCI message - UE will receive DCI message to indicate the SCell Activation/Deactivation with confirmation from MAC control element, etc., if eNB receives Nack from the UE, eNB will resend the MAC control element. The combination of MAC control element and DCI message will reduce the transition time with additional reliability from Ack/Nack feedback of reception of MAC control elements).
Claim 3
The feature “wherein the first indication information is used for indicating the terminal device to activate the secondary cell, and the second indication information is used for indicating the terminal device to deactivate the secondary cell; or the first That is, successful activation, for example, using the first indication may be followed by a different deactivation indication. 

Claim 4
The feature “wherein the preset rule comprises: activating or deactivating, by the terminal device, the secondary cell according to the first indication information, and not performing, by the terminal device, the activation or the deactivation of the secondary cell indicated by the second indication information” is obvious in view of the teachings of R1-142042. In particular, R1-142042 teaches:  if eNB receives Ack from the UE, eNB will continue the scheduling transmission to the UEs, etc., (pg.3, ln. 28-48). That is, the UE ignores any retransmissions from the eNB after activating or deactivating the SCell based on the first indication.


Claim 5
The feature “wherein the preset rule comprises: activating or deactivating, by the terminal device, the secondary cell according to the second indication information, and not performing, by the terminal device, the activation or the deactivation of the secondary cell indicated by the first indication information.” is obvious in view of the teachings of R1-That is, the UE ignores the first indication and uses the indication per the Nack retransmission.

Claim 15
The claim represent a terminal device recited in and performing the method of claim 1. The claim is therefore rejected using the same analysis used for rejecting claim 1 above. R1-142042 further discloses a user equipment (UE) inherently comprising a processor and memory as recited. (pg.3, ln. 28-48, UE will receive DCI message to indicate the SCell Activation/Deactivation with confirmation from MAC control element).

Claim 16
The claim is rejected using the same analysis used for rejecting claim 2 above.

Claim 17
The claim is rejected using the same analysis used for rejecting claim 3 above.

	Claim 18
The claim is rejected using the same analysis used for rejecting claim 4 above.

	Claim 19
The claim is rejected using the same analysis used for rejecting claim 5 above.

	Claim 22
The claim is rejected using the same analysis used for rejecting claim 17 above.

	Claim 23
The claim is rejected using the same analysis used for rejecting claim 18 above.

	Claim 24
The claim is rejected using the same analysis used for rejecting claim 18 above.

	Claim 25
The claim is rejected using the same analysis used for rejecting claim 19 above.

Claim 27
The claim represents implementation of the method or functional steps recited in claims 1 or 15 in a processor executed instructions stored in an associated memory. The claim is therefore rejected using the same analysis used for rejecting claim 1 or 15 above. R1-142042 further discloses a user equipment (UE) inherently comprising a processor and memory as recited. (pg.3, ln. 28-48, UE will receive DCI message to indicate the SCell Activation/Deactivation with confirmation from MAC control element).

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to applicant's disclosure: 
The command may be indicated using a MAC control element (CE). When the UE having received the SCell activation indication receives an indication to activate a specific BWP through the PDCCH ( DCI indicates an index of the specific BWP) during operation using the third BWP, the UE starts the configured BWP timer of the SCell (2g-100) and switches to the configured BWP of the SCell to perform communication, etc.
Wu (US 2019/0045567 A1). See ¶ 0105, the activation command may be a MAC CE in a MAC PDU or may be a DCI.
KONE (US 2012/0207089 A1). See ¶ 0006, a UE may have one Primary CC (also referred to as PCeIl) and up to 4 Secondary CCs (also referred to as SCells), and each of the SCells needs to be configured and activated before it may be used for data transmission or reception. An LIE system may first transmit a Radio Resource Control (RRC) message to configure the SCell(s) for the UE, and then activate the SCell(s) by dedicated signaling, such as an Activation/Deactivation Medium Access Control (MAC) Control Element (CE). Later, if a smaller transmission bandwidth is required instead, the LIE system may transmit another Activation/Deactivation MAC CE to the UE to deactivate one of the activated SCell(s). In addition, a deactivation timer may be maintained both in the network side and the UE to count a predetermined time period when the corresponding activated SCell may stay activated. When the deactivation timer expires, the LTE system and the UE may deactivate the corresponding SCell to save power consumed for monitoring the physical downlink shared channel (PDSCH) and physical downlink control channel (PDCCH) corresponding to the deactivated SCell.
Kim, et al. (US 10,582,403 B2). See Co. 37, ln.66 to col.38, ln. 12, In the present invention, if an A/D MAC CE is received, the control message processing unit 2607 notifies the SCell activation/deactivation processing unit 2611 to determine the first timing in the activated state and, when the first timing arrives, to command the control unit 2609 and the control message processing unit 2607 to perform the supposed operations. If it is commanded to deactivate an activated SCell, the SCell activation/deactivation processing unit 2611 determines a second timing and notifies the control unit 2609 and the control message processing unit 2607 of first operations to be performed before the arrival of the second timing and commands and of second operations to be performed at the second timing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDI ELHAG/           Primary Examiner, Art Unit 2641